DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/14/2021 and 06/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 12/30/2020 were reviewed and are acceptable.
Specification
The specification filed on 12/30/2020 was reviewed and is acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 and/or 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 13 and 14 recite the limitations “the electrochemical module”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson et al. (US 2014/0030630 A1).
Regarding claims 1 and 2, Dawson et al. discloses a metal support (11) for an electrochemical element (10) comprising:
the metal support having a plate shape (as shown in Fig 1),
wherein the metal support is provided with a plurality of penetration spaces (through holes 14) that pass through the metal support from a front face to a back face (as shown in Fig 1), the front face being a face to be provided with an electrode layer (16/18), and
wherein each of front-side openings that are openings of the penetration spaces formed in the front face has an area of 3.0x10-4 mm2 or more and 3.0x10-3 mm2 or less (diameter of 30 m equals 7.069x10-4 mm2, [0026]), and a circular shape (as indicated by the through holes each having a single diameter ([0026]) having a diameter of 20 m or more and 60 m or less (30 m, [0026]).
Regarding claim 3, Dawson et al. discloses all of the claim limitations as set forth above.
Dawson et al. further discloses that each of back-side openings that are openings of the penetration spaces formed in the back face has an area or a diameter larger than those of the front-side openings (70 m, [0026]).
Regarding claim 4, Dawson et al. discloses all of the claim limitations as set forth above.
Dawson et al. further discloses that intervals between the front-side openings are 0.05 mm or more and 0.3 mm or less (150 m to 200 m, [0026]).
Regarding claim 5, Dawson et al. discloses all of the claim limitations as set forth above.
Dawson et al. further discloses that the metal support has a thickness of 0.1 mm or more and 1.0 mm or less (0.3 mm, [0026]).
Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ukai (US 2018/0094356 A1).
Regarding claims 1 and 2, Ukai discloses a metal support (20) for an electrochemical element (100) comprising:
the metal support having a plate shape (as shown in Fig 3A),
wherein the metal support is provided with a plurality of penetration spaces (through holes 21A) that pass through the metal support from a front face to a back face (as indicated by the term “through holes”), the front face being a face to be provided with an electrode layer (17 or 109), and
wherein each of front-side openings that are openings of the penetration spaces formed in the front face has an area of 3.0x10-4 mm2 or more and 3.0x10-3 mm2 or less (diameter of 50 m equals 1.963x10-3 mm2, [0077]), and a circular shape having a diameter of 20 m or more and 60 m or less (50 m, [0077]).
Regarding claims 6 and 7, Ukai discloses all of the claim limitations as set forth above.
Ukai further discloses that the metal support (20) is formed by stacking a plurality of metal plates (22) (see [0073-0074] which describes the laminated body 20 having layers 22 that have the through holes 21) having the same thickness or substantially the same thickness (as shown in Fig 3D).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5, 9-12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (CA 2961714 A1).
Regarding claims 1 and 2, Echigo et al. discloses a metal support (2) for an electrochemical element (1) comprising:
the metal support having a plate shape (as shown in Fig 1),
wherein the metal support is provided with a plurality of penetration spaces (through holes 21) that pass through the metal support from a front face to a back face ([0041]), the front face being a face to be provided with an electrode layer (3, [0039]).
Echigo et al. further discloses that each of the front-side openings has a circular shape or a substantially circular shape (as indicated by the through holes each having a single diameter ([0093]), but discloses that the diameter is approximately 10 to 15 m (thus an area of e.g. 1.767x10-4 mm2) ([0093]), and thus does not explicitly disclose an area of 3.0x10-4 mm2 or more and 3.0x10-3 mm2 or less, nor a diameter of 20 m or more and 60 m or less.
Echigo et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely metal supports for electrochemical elements.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art that the disclosed diameter (e.g. 15 m) and area (e.g. 1.767x10-4 mm2) are so close to the recited lower range (20 m and 3.0x10-4 mm2) that they would have expected them to have the same properties (see MPEP 2144.05(I)).
Regarding claim 5, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. further discloses that the metal support has a thickness of 0.3 mm ([0093]), which falls within the recited range.
Regarding claim 9, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. further discloses that the metal support is made of a FE-Cr based alloy (Crofer 22 APU, [0093]; see also [0115] which explicitly describes Cr and Fe in the metal substrate).
Regarding claim 10, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. further discloses that at least a portion of the front face is covered by a metal oxide film ([0042]).
Regarding claims 11 and 12, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. further discloses an electrochemical element (solid oxide fuel cell 1, [0038]) comprising an electrode layer (3), an electrolyte layer (4), and a counter-electrode (5) provided on/over the front face of the metal support (as shown in Fig 2).  
Echigo et al. further discloses an electrochemical module (solid oxide fuel cell stacks, [0002]) comprising a plurality of the electrochemical elements (solid oxide fuel cell 1) are arranged in an assembled state (it is noted that any “module” necessarily requires individual “elements” to be arranged in an assembled state by definition).
Regarding claims 16 and 17, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. further discloses that the electrochemical element may be a solid oxide fuel cell (SOFC) or a solid oxide electrolysis cell (SOEC) ([0006]).  It is noted that, by definition, a SOFC operates via a power generation reaction and a SOEC operates via an electrolytic reaction.
Regarding claim 18, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. further discloses a method for manufacturing the metal support comprising forming the plurality of penetration spaces through laser processing ([0041]).
Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (CA 2961714 A1), as applied to claims 11 or 12 above, in view of Rule et al. (US 2016/0149239 A1).	
Regarding claims 13 and 19, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. discloses that the electrochemical element may be a solid oxide fuel cell (SOFC) ([0006]), but does not explicitly disclose a fuel converter and fuel supply unit.
Rule et al. teaches a portable fuel cell system (Title).  Rule et al. teaches that improvements in energy density and chemical conversion efficiency have been achieved with SOFCs ([0004]).  Rule et al. teaches that SOFCs operate via an oxidizing flow to the cathode side of the fuel cell and a reducing flow to the anode side of the fuel cell ([0004]).  Rule et al. further teaches that such a reducing flow typically comprises a hydrogen-rich gas created by reforming a hydrocarbon fuel source ([0004]).
Rule et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely SOFC fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize a fuel converter (Rule: reformer) and fuel supply unit (Rule: hydrocarbon fuel source) as doing so would amount to nothing more than to use a known system for its intended use in a known environment to accomplish an entirely predictable result, i.e. fuel supply for a SOFC.
Accordingly, the skilled artisan would find it obvious to include a fuel converter (Rule: reformer) and a fuel supply unit (Rule: hydrocarbon fuel source) that allows gas containing a reducing component (Rule: hydrogen-rich gas) to flow between the electrochemical element/module (Rule: anode side of the SOFC) and the fuel converter.
Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (CA 2961714 A1), as applied to claims 11 or 12 above, in view of Marmelstein et al. (US 2017/0005357 A1).	
Regarding claims 14 and 20, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. discloses that the electrochemical element may be a solid oxide fuel cell (SOFC) or a solid oxide electrolysis cell (SOEC) ([0006]), but does not explicitly disclose a power converter.
Marmelstein et al. teaches an electrical power distribution system and method for a reversible solid oxide fuel cell system (Title).  Marmelstein et al. teaches that a master controller instructs the RSOFC subsystems to enter the appropriate mode and/or transition between modes, i.e. between fuel cell (SOFC) and electrolysis (SOEC) modes ([0047]).  Marmelstein et al. teaches that one RSOFC subsystem is an electrical subsystem that includes an AC/DC converter and a power distribution box ([0033]).
Marmelstein et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely SOFC or SOEC fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize an electrical subsystem that includes an AC/DC converter and power distribution as doing so would amount to nothing more than to use a known system for its intended use in a known environment to accomplish an entirely predictable result, i.e. power conversion.
Accordingly, the skilled artisan would find it obvious to include a power converter (Marmelstein: electrical subsystem) that extracts power from the electrochemical element/module (Marmelstein: SOFC mode) or supplies power to the electrochemical element/module (Marmelstein: SOEC mode).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al. (CA 2961714 A1) in view of Rule et al. (US 2016/0149239 A1), as applied to claim 13 above, and in further view of Higashinoa et al. (US 2017/0098841 A1).	
Regarding claim 15, Echigo et al. discloses all of the claim limitations as set forth above.
Echigo et al. discloses that the electrochemical element may be a solid oxide fuel cell (SOFC) ([0006]), but does not explicitly disclose a waste heat utilization system.
Higashino et al. teaches a fuel cell (Title).  Higashino et al. teaches that, in an internal reforming method, part of the heat generated in the fuel cell can be used as a heat source for performing the steam reforming method, and high-temperature waste heat can be recovered and used, thereby achieving high energy efficiency ([0006]).  Higashino et al. explicitly teaches that such waste heat can be used for decomposition of methane gas, thereby increasing the energy efficiency of the system ([0091]).
Higashino et al. is analogous prior art to the current invention because they are concerned with the same field of endeavor, namely fuel cell systems.
Before the effective filing date of the current invention, it would have been obvious to one having ordinary skill in the art to utilize waste heat from the fuel cell system for e.g. reforming, with the reasonable expectation that doing so would improve energy efficiency of the system, as suggested by Higashino et al.
Accordingly, the skilled artisan would find it obvious to include a waste heat utilization system that reuses heat discharged from the electrochemical device, as noted above.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, wherein the metal support is formed by stacking at least a first metal plate and a second metal plate that is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is.
Ukai (US 2018/0094356 A1) is considered to be the closest relevant prior art to dependent claim 8.  Ukai discloses most of the claim limitations as set forth above.
However, Ukai does not disclose, teach, fairly suggest, nor render obvious the recited metal support is formed by stacking at least a first metal plate and a second metal plate that is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is.  To the contrary, Ukai explicitly discloses that the metal support (20) is formed by stacking a plurality of metal plates (22) (see [0073-0074] which describes the laminated body 20 having layers 22 that have the through holes 21) having the same thickness or substantially the same thickness (as shown in Fig 3D), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards one plate being thicker and further away from the front side face of the metal support.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	07/28/2022